DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1-20 are rejected.
The drawings are objected to.
The specification is objected to.

Drawings
The drawings are objected to because:
Fig. 1 does not appear to show the infotainment system (element 114) as recited in par. 19.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract appears to be 153 words in length.

The disclosure is objected to because of the following informalities:
Par. 49 recites “obstacles 511-513 are detected for the purpose of illustration” in regards to the labeling of first image 501. The first image 501 depicts multiple bounding boxes and labels two of them 511 and 512. The first image does not appear to label obstacle 513 and it is unclear which of the obstacles is element 513. 
Par. 35 recites “prediction module 303 predicts what the object will behave under the circumstances”. The examiner recommends changing this to “prediction module 303 predicts how the object will behave under the circumstances”.
Par. 37, lines 9-10 recites “an ADV should exactly or closely follows the reference line”. The examiner recommends changing “follows the reference line” to “follow the reference line”.
The specification does not appear to recite element 400 which is shown in Fig. 4.
Par. 51, last line recites “to avoid the collision with any of the obstacles.” Examiner recommends changing this to “to avoid collision with any of the obstacles”.
Appropriate correction is required.

Claim Objections
Claims 7, 15 and 17 objected to because of the following informalities:
Claims 7 and 15 recite “while the first moving obstacle remains being blocked by the static obstacle”. Examiner recommends removing “being”.
Claim 17 recites ”cause the processor to perform operations, the operations including”. Examiner recommends adding a colon after “including” to clarify the next limitations are within a list of operations to be performed within the aforementioned processor and memory.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scorcioni et al. (US 20200310420), herein referred to as Scorcioni.

Regarding claim 1, Scorciono teaches,
A computer-implemented method for operating an autonomous driving vehicle (ADV) (par. 1), the method comprising:
perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (par. 21, sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment);
allocating one or more obstacle state buffers, one for each of the moving obstacles to store obstacle states of a corresponding moving obstacle at different points in time for a 
predicting a further movement of at least one of the moving obstacles based on past obstacle states stored in an associated obstacle state buffer (par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame); and
planning a trajectory to drive the ADV based on the predicted movements of the moving obstacles (par. 48, trajectory planner 220 receives the trajectory and behavior objects from the decision resolver 218 along with the state of the autonomous vehicle 10.... The trajectory sender 222 provides the trajectory message to the autonomous vehicle 10 for implementation at the autonomous vehicle) to avoid a collision with any one of the moving obstacles (par. 41, hypothesizer module 212 predicts a collision of two agents 50,... take into account the expected collision or to send a warning flag to other modules to attempt to mitigate the dangerous scenario or alter behavior to avoid the dangerous scenario. The hypothesis is then sent to the decider module which is sent to the trajectory planner to avoid the dangerous scenario).

Regarding claim 2, Scorciono teaches all elements of claim 1. Scorciono further teaches, wherein each obstacle state further comprises a speed and heading direction of the corresponding moving obstacle at the particular point in time (par. 38, The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp… property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle).

Regarding claim 3, Scorciono teaches all elements of claim 1. Scorciono further teaches, maintaining a vehicle state buffer to store vehicle states of the ADV (par. 28, working memory 210 that stores various data received from the autonomous vehicle) at different points in time, wherein each vehicle state comprises at least one of a location, a speed, or a heading direction of the ADV at a particular point in time (par. 27, data acquisition system… Such data includes, but is not limited to, kinematic data, position or pose data, etc., of the autonomous vehicle and par. 38, Working memory 210 extracts the information from the collection of property bags during a configurable time window to construct snapshots of the autonomous vehicle).

Regarding claim 9, Scorciono teaches,
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (par. 17, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs), the operations comprising:
perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (par. 21, sensor 
allocating one or more obstacle state buffers, one for each of the moving obstacles to store obstacle states of a corresponding moving obstacle at different points in time for a predetermined time period (par. 28, state data stored in working memory and par. 38, Working memory 210 extracts the information from the collection of property bags during a configurable time window to construct snapshots of the autonomous vehicle and various agents... The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp), wherein each obstacle state includes at least a location of the corresponding moving obstacle at a particular point in time (par. 27, data acquisition system… data about other agents, including as range, relative speed (Doppler), elevation, angular location and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle);
predicting a further movement of at least one of the moving obstacles based on past obstacle states stored in an associated obstacle state buffer (par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame); and
planning a trajectory to drive the ADV based on the predicted movements of the moving obstacles (par. 48, trajectory planner 220 receives the trajectory and behavior objects from the decision resolver 218 along with the state of the autonomous vehicle 10.... The trajectory sender 222 provides the trajectory message to the autonomous vehicle 10 for implementation at the autonomous vehicle) to avoid a collision with any one of the moving obstacles (par. 41, hypothesizer module 212 predicts a collision of two agents 

Regarding claim 10, Scorciono teaches all elements of claim 9. Scorciono further teaches, wherein each obstacle state further comprises a speed and heading direction of the corresponding moving obstacle at the particular point in time (par. 38, The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp… property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle).

Regarding claim 11, Scorciono teaches all elements of claim 9. Scorciono further teaches, wherein the operations further comprise maintaining a vehicle state buffer to store vehicle states of the ADV (par. 28, working memory 210 that stores various data received from the autonomous vehicle) at different points in time, wherein each vehicle state comprises at least one of a location, a speed, or a heading direction of the ADV at a particular point in time (par. 27, data acquisition system… Such data includes, but is not limited to, kinematic data, position or pose data, etc., of the autonomous vehicle and par. 38, Working memory 210 extracts the information from the collection of property bags during a configurable time window to construct snapshots of the autonomous vehicle).

Regarding claim 17, Scorciono teaches,
A data processing system, comprising:
a processor; and

perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (par. 21, sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment);
allocating one or more obstacle state buffers, one for each of the moving obstacles to store obstacle states of a corresponding moving obstacle at different points in time for a predetermined time period (par. 28, state data stored in working memory and par. 38, Working memory 210 extracts the information from the collection of property bags during a configurable time window to construct snapshots of the autonomous vehicle and various agents... The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp), wherein each obstacle state includes at least a location of the corresponding moving obstacle at a particular point in time (par. 27, data acquisition system… data about other agents, including as range, relative speed (Doppler), elevation, angular location and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle);
predicting a further movement of at least one of the moving obstacles based on past obstacle states stored in an associated obstacle state buffer (par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame); and


Regarding claim 18, Scorciono teaches all elements of claim 17. Scorciono further teaches, wherein each obstacle state further comprises a speed and heading direction of the corresponding moving obstacle at the particular point in time (par. 38, The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp… property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle).

Regarding claim 19, Scorciono teaches all elements of claim 17. Scorciono further teaches, wherein the operations further comprise maintaining a vehicle state buffer to store vehicle states of the ADV (par. 28, working memory 210 that stores various data received from the autonomous vehicle) at different points in time, wherein each vehicle state comprises at least one of a location, a speed, or a heading direction of the ADV at a particular point in time (par. 27, data acquisition system… Such data includes, but is not limited to, kinematic data, position or pose data, etc., of the autonomous vehicle and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni in view of Wolcott et al. (US 20200018606), herein referred to as Wolcott.

Regarding claim 4, Scorcioni teaches all elements of claim 1. Scorciono further teaches, performing an analysis on the obstacle states stored in the obstacle state buffers (par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an  angle).
Scorcioni does not teach performing an analysis on the obstacle states… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment.
	Wolcott does teach performing an analysis on the obstacle states (par. 49, tracking module 220, in one embodiment, iteratively executes the functions discussed at blocks 310-320 to acquire the sensor data 250 and provide location information as a label on the sensor data and par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle)… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data as taught by Scorcioni to further include performing an analysis on state data to determine lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).


Scorcioni does not teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states…, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles.
Wolcott does teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states (par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle) …, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data to determine lane configurations as taught by Scorcioni in view of Walcott to further include performing an analysis on state data to determine moving trajectories or paths of other obstacles and using the moving trajectories to generate lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object 

Regarding claim 6, Scorcioni in view of Wolcott teaches all elements of claims 1 and 4.  
Scorciono does not teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers.
Wolcott does teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers (Fig. 4 shows that the center of the lanes are inferred based on tracking the movement of the other obstacles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data, including a directionality or heading, of nearby objects into buffers and using the state data, including a directionality or heading, to reconstruct a moving history of the nearby objects and deriving lane configurations from the moving history as taught by Scorcioni in view of Wolcott to further include inferring a lane center line based on the state data in order to derive lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).

 angle).
Scorcioni does not teach performing an analysis on the obstacle states… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment.
	Wolcott does teach performing an analysis on the obstacle states (par. 49, tracking module 220, in one embodiment, iteratively executes the functions discussed at blocks 310-320 to acquire the sensor data 250 and provide location information as a label on the sensor data and par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle)… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data as taught by Scorcioni to further include performing an analysis on state data to determine lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the 

Regarding claim 13, Scorcioni in view of Wolcott teaches all elements of claims 9 and 12. Scorciono further teaches… obstacle states retrieved from the corresponding obstacle state buffer (par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle)….
Scorcioni does not teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states…, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles.
Wolcott does teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states (par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle) …, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data to determine lane configurations as taught by Scorcioni in view of Walcott to further include performing an analysis on state data to determine moving trajectories or paths of other obstacles and using the moving trajectories to generate lane 

Regarding claim 14, Scorcioni in view of Wolcott teaches all elements of claims 9 and 12.  
Scorciono does not teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers.
Wolcott does teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers (Fig. 4 shows that the center of the lanes are inferred based on tracking the movement of the other obstacles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data, including a directionality or heading, of nearby objects into buffers and using the state data, including a directionality or heading, to reconstruct a moving history of the nearby objects and deriving lane configurations from the moving history as taught by Scorcioni in view of Wolcott to further include inferring a lane center line based on the state data in order to derive lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the 

Regarding claim 20, Scorcioni teaches all elements of claim 17. Scorciono further teaches, performing an analysis on the obstacle states stored in the obstacle state buffers (par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle).
Scorcioni does not teach performing an analysis on the obstacle states… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment.
	Wolcott does teach performing an analysis on the obstacle states (par. 49, tracking module 220, in one embodiment, iteratively executes the functions discussed at blocks 310-320 to acquire the sensor data 250 and provide location information as a label on the sensor data and par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle)… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data as taught by Scorcioni to further include performing an analysis on state data to determine lane configurations as taught by Wolcott. One would be .

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni in view of Stein (US 20170154225).

Regarding claim 7, Scorcioni teaches all elements of claim 1. Scorcioni further teaches,
…predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle (par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame)….
Scorcioni does not teach,
detecting that a first moving obstacle is blocked by a static obstacle; and
predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle, while the first moving obstacle remains being blocked by the static obstacle.
Stein does teach,
detecting that a first moving obstacle is blocked by a static obstacle (par. 164, predetermined cut in sensitivity change factor may include any indicator suggestive of a tendency of the target vehicle to remain on a current course or to change course into a path of the host vehicle. Such sensitivity change factors may include static road features (e.g., a lane ending, a roadway split, a an object)… detecting a predetermined cut in sensitivity change factor may involve using monocular and/or stereo image analysis to detect set of features within the set of images); and
predicting movement of the first moving obstacle based on obstacle states (Par. 163, identifying the indicator (that the target vehicle will attempt a cut-in) may involve using monocular and/or stereo image analysis to detect a position and/or speed of the target vehicle. The system detects that the target vehicle is blocked and a cut-in is necessary using state data of the target vehicle)…, while the first moving obstacle remains being blocked by the static obstacle (par. 164, predetermined cut in sensitivity change factor may include any indicator suggestive of a tendency of the target vehicle to remain on a current course or to change course into a path of the host vehicle. Such sensitivity change factors may include static road features (e.g., a lane ending, a roadway split, a barrier, an object). The system detects if there is a static object in the road and factors the detected static object into whether the target vehicle will attempt a movement or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of target vehicles and the surrounding environment into buffers and predicting further movements of the target vehicle using the state data as taught by Scorcioni to further include detecting a target vehicles is blocked by a static object in the road and predicting further movement of the target vehicle blocked by a static object as taught by Stein. One would be motivated to do this because if a condition is detected or determined in the environment of the target vehicle that is expected to result in a course change (or other navigational response) of the target vehicle such as recognizing an object ahead of the target vehicle, the host vehicle can be more sensitive to course changes or navigational changes of the target vehicle and may 

Regarding claim 15, Scorcioni teaches all elements of claim 9.  Scorcioni further teaches,
…predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle (par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame)….
Scorcioni does not teach,
detecting that a first moving obstacle is blocked by a static obstacle; and
predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle, while the first moving obstacle remains being blocked by the static obstacle.
Stein does teach,
detecting that a first moving obstacle is blocked by a static obstacle (par. 164, predetermined cut in sensitivity change factor may include any indicator suggestive of a tendency of the target vehicle to remain on a current course or to change course into a path of the host vehicle. Such sensitivity change factors may include static road features (e.g., a lane ending, a roadway split, a barrier, an object)… detecting a predetermined cut in sensitivity change factor may involve using monocular and/or stereo image analysis to detect set of features within the set of images); and
predicting movement of the first moving obstacle based on obstacle states (Par. 163, identifying the indicator (that the target vehicle will attempt a cut-in) may involve using monocular and/or stereo image analysis to detect a position and/or speed of the target vehicle. The system detects static road features (e.g., a lane ending, a roadway split, a barrier, an object). The system detects if there is a static object in the road and factors the detected static object into whether the target vehicle will attempt a movement or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of target vehicles and the surrounding environment into buffers and predicting further movements of the target vehicle using the state data as taught by Scorcioni to further include detecting a target vehicles is blocked by a static object in the road and predicting further movement of the target vehicle based on the static object as taught by Stein. One would be motivated to do this because if a condition is detected or determined in the environment of the target vehicle that is expected to result in a course change (or other navigational response) of the target vehicle such as recognizing an object ahead of the target vehicle, the host vehicle can be more sensitive to course changes or navigational changes of the target vehicle and may alter course, accelerate, slow, etc. based on even small changes recognized in the navigation of the target vehicle (Stein, par. 168-169).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni in view of Ide (US 20190092331).


Scorcioni does not teach, 
in response to a request for following a second moving obstacle, retrieving obstacle states …;
reconstructing a second moving trajectory from the obstacle states retrieve…; and
planning a trajectory for the ADV based on the second moving trajectory.
	Ide does teach 
in response to a request for following a second moving obstacle, retrieving obstacle states (par. 137, converts the position coordinate data of the following-travel steering target vehicle TV stored in the RAM into the position coordinate data) from a second obstacle state buffer associated with the second moving obstacle (par. 136, target object information on the following-travel steering target vehicle TV (hereinafter, referred to as a “target object (b)” in some cases) to store (buffer) position coordinate data at a time point);
reconstructing a second moving trajectory from the obstacle states retrieved from the second obstacle state buffer (par. 138, executes a curve fitting process with the use of the converted position coordinates of the following-travel steering target vehicle TV to produce/generate the traveling trajectory L1 of the following-travel steering target vehicle); and
planning a trajectory for the ADV based on the second moving trajectory (par. 140, sets the target traveling line Ld to the thus produced/generated traveling trajectory L1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects into buffers as 

Regarding claim 16, Scorcioni teaches all elements of claim 9.  Scorcioni does teach… retrieving obstacle states from a second obstacle state buffer associated with the second moving obstacle (par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle)…
Scorcioni does not teach, 
in response to a request for following a second moving obstacle, retrieving obstacle states …;
reconstructing a second moving trajectory from the obstacle states retrieve…; and
planning a trajectory for the ADV based on the second moving trajectory.
	Ide does teach 
in response to a request for following a second moving obstacle, retrieving obstacle states (par. 137, converts the position coordinate data of the following-travel steering target vehicle TV stored in the RAM into the position coordinate data) from a second obstacle state buffer associated with the second moving obstacle (par. 136, target object information on the following-travel steering 
reconstructing a second moving trajectory from the obstacle states retrieved from the second obstacle state buffer (par. 138, executes a curve fitting process with the use of the converted position coordinates of the following-travel steering target vehicle TV to produce/generate the traveling trajectory L1 of the following-travel steering target vehicle); and
planning a trajectory for the ADV based on the second moving trajectory (par. 140, sets the target traveling line Ld to the thus produced/generated traveling trajectory L1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects into buffers as taught by Scorcioni to further include retreiveing state data from buffers, reconstructing a moving trajectory based on the state data and then planning a trajectory based on the reconstructed moving trajectory as taught by Ide. One would be motivated to select the preceding vehicle, reconstruct a preceding vehicle trajectory and apply the steering torque to the steering mechanism so as to change the steering angle in such a manner that the own vehicle travels along (in accordance with) a target traveling line determined/set based on that preceding vehicle trajectory because this is useful in a case where there is no white line recognized over the predetermined distance in the forward direction of the own vehicle, (Ide, par. 120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley et al. (US 20190220014) teaches recording object data collected from sensors in buffers, predicting a future state of the detected object and determining a motion plan for the autonomous vehicle based on the predicted future state of the objects.
Vladimerou et al. (US 20200272838) teaches storing state information of objects in buffers, recreating a trajectory of the objects based on the state data, determining whether the target objects have changed lanes and infer a shape of the preceding lane.
Kim (US 20190337513) teaches recording state information of a preceding vehicle, generating a virtual lane based on the preceding vehicle and controlling the host vehicle so that it travels in center of the virtual lane.
Johnson et al. (US 20170158197) teaches recording target vehicle data in buffers, reconstructing the target vehicles trajectory and the controlling the host vehicle to follow the trajectory of the target vehicle.
Han (US 20160297438) teaches temporarily storing vehicle information in volatile data, generating the trajectory of the preceding vehicle based on preceding vehicle information and host vehicle information and controlling movement of the host vehicle based on the generated trajectory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665